Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

1.	Claims 1, 3, 6-7, and 10-20 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because independent claim 1, recites the limitations: “… a closed loop airflow pathway passing through the housing, wherein said closed loop airflow pathway passes around said electronic image assembly and is configured to accommodate circulating gas, and wherein at least a portion of said closed loop airflow pathway extends between said electronic image assembly and said cover panel; an open loop airflow pathway for ambient air passing through said housing and behind said electronic image assembly”,
	Independent claims 11 recites the limitations: “…an open loop airflow pathway passing through the housing behind the electronic image assembly; a closed loop gas circulation pathway contained within the housing,
	Independent claim 17 recites the limitations: “…forcing circulating air through a closed loop airflow pathway within said housing, wherein at least a portion of said closed loop airflow pathway extends between an electronic image assembly and a cover panel… forcing ambient air through a second airflow pathway within said housing wherein said second airflow pathway extends behind said electronic image assembly”.
 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL A MATEY/Examiner, Art Unit 2835
/BINH B TRAN/Primary Examiner, Art Unit 2848